

AGREEMENT FOR THE PURCHASE OF COMMON STOCK
 
THIS PURCHASE AGREEMENT,  (this “Agreement”) made this 28th  day of October,
2010, by and between Kenneth S. Barton, an individual (“Seller”), I-Web Media,
Inc., a Delaware corporation (the “Company” or “I-Web”), and Rockland Group,
LLC, a Texas limited liability company (“Purchaser”), setting forth the terms
and conditions upon which Sellers will sell to Purchasers and Purchasers will
buy from Sellers certain securities (the “Securities”) consisting of Ten Million
(10,000,000) shares of I-Web Media, Inc. common stock (the “Shares”).  Together
the Seller, Masters and the Purchaser are referred to herein as the “Parties.”
 
In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:


WITNESSETH


WHEREAS, the Seller owns 10,000,000 shares of common stock of the Company,
representing approximately 90% of the issued and outstanding stock of the
Company;


WHEREAS, the Seller desires to sell, and the Purchaser desires to purchase, the
Shares in accordance with the terms set forth herein;


WHEREAS, the Parties desire and intend that the transactions contemplated by
this Agreement will be a tax free reorganization under Section 368(a)(1)(B) of
the Internal Revenue Code of 1986, as amended.


WHEREAS, the Partiess have appointed Jody M. Walker Attorney At Law, to act as
the Escrow Agent ("Escrow Agent") for this transaction and to receive and hold
all consideration received from the Purchasers for the sale of the Shares and
all documents, stock certificates, stock powers and corporate records of I-Web,
in the Jody M. Walker Attorney at Law COLTAF Trust Account, unless other
arrangements are agreed to by the Parties.


WHEREAS, the Parties and Escrow Agent, have entered into an ESCROW AGREEMENT
dated October 28, 2010, a copy of which is attached hereto as Exhibit A.


NOW THEREFORE, in consideration of the premises and respective mutual
agreements, covenants, representations and warranties herein contained, it is
agreed between the Parties hereto as follows:


ARTICLE I
SALE OF SECURITIES


1.01           Subject to the terms and conditions of this Agreement, and the
representation and warranties contained herein, the Seller agrees to sell the
Shares to the Purchaser for a total of Two Hundred Fifty Thousand Dollars (U.S.)
($250,000) (the “Purchase Price”).  This is a private transaction between the
Seller and Purchaser.

 
1

--------------------------------------------------------------------------------

 

1.02           The Seller and Purchaser hereby appoint Jody M. Walker, Attorney
At Law, to act as the Escrow Agent as to the distribution of the Funds received
for the sale of the Shares and distribution of the shares and documents of I-Web
to be held in the Escrow Account, unless it is agreed by the Parties that the
documents and certificates shall be distributed to the Purchaser in another way.


1.03           Payment:    The Parties agree that the full Purchase Price of Two
Hundred Fifty Thousand Dollars ($250,000) has been or will be wired on or before
November 2, 2010 (the “Closing Date”), to the Jody M. Walker COLTAF Trust
Account (“Escrow Account”). Of this sum, Two Hundred Twenty-Five Thousand
Dollars ($225,000) is fully refundable (less escrow and wire transfer fees) for
any reason or for no reason until the close of the transaction.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


To induce the Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereby, the Seller and the Company represent and
warrant as of the date hereof and as of the Closing, as follows:


2.01           Organization;     I-Web is a Delaware corporation duly organized,
validly existing, and in good standing under the laws of that state, has all
necessary corporate powers to own properties and carry on a business, and is
duly qualified to do business and is in good standing in the state of Delaware
and elsewhere.  All actions taken by the incorporators, directors and/or
shareholders of I-Web have been valid and in accordance with the laws of the
state of Delaware.  The Company is a fully reporting company under the
Securities and Exchange Act of 1934, as amended (the “’34 Act”), public company
listed on the OTC Bulletin Board, and has been assigned the trading symbol of
IWBM.  After the Purchase, the Purchaser of the Shares shall file the
appropriate filing(s) disclosing the acquisition of the Shares by the Purchaser
(”Disclosure Document”).


The Company was validly created pursuant to that certain Joint Debtors Plan of
Reorganization approved by the U.S. Bankruptcy Court, Central District of
California (Case No.:  1:08-bk-16944-GM) in the matter of In Re Corporate
Services, Inc. (the “Bankruptcy Case”). The Court ordered this
subsidiary/affiliate to be newly incorporated and ordered it to issue stock and
warrants, with some to be free of all restrictions pursuant to Section 1145 of
Title 11 of the United States Bankruptcy Code.


2.02           Capital.   The authorized capital stock of I-Web consists of
100,000,000 shares of Common Stock, $0.0001 par value, and 20,000,000 shares of
Preferred Stock, $0.0001 par value, of which approximately 11,125,000 shares of
Common Stock and no shares of Preferred Stock are issued and outstanding.  All
outstanding shares and warrants are fully paid and non-assessable, free of
liens, encumbrances, options, restrictions and legal or equitable rights of
others not a party to this Agreement.  In addition there are 5,000,000 warrants
outstanding, each to purchase one share of Common Stock. The warrants are
denominated as follows: 1,000,000 “A” warrants exercisable at $1.00 each;
1,000,000 “B” warrants exercisable at $2.00 each; 1,000,000 “C” warrants
exercisable at $3.00 each; 1,000,000 “D” warrants exercisable at $4.00 each;
1,000,000 “E” warrants exercisable at $5.00 each. At the Closing, there will be
no outstanding subscriptions, options, rights, warrants, convertible securities,
or other agreements or commitments obligating I-Web to issue or to transfer from
treasury any additional shares of its capital stock other than the warrants
described above.  None of the outstanding Shares of I-Web are subject to any
stock restriction agreements.  There are approximately 95 shareholders of record
of I-Web. All of such shareholders have valid title to such Shares and acquired
their Shares in a lawful transaction and in accordance with Delaware corporate
law and the applicable securities laws and bankruptcy laws of the United
States.  Of the 11,125,000 shares of common stock of the Company, 1,000,000
shares, and all the shares underlying the warrants described herein, were
validly issued pursuant to an exemption from registration provided by Section
1145 of Title 11 of the United States Bankruptcy Code and, as a result, are
freely tradeable (see Exhibit B).

 
2

--------------------------------------------------------------------------------

 

2.03           Subsidiaries.  “Subsidiary” or “Subsidiaries” means all
corporations, trusts, partnerships, associations, joint ventures or other
Persons, as defined below, of which a corporation or limited liability company
or any other Subsidiary of such corporation or limited liability company owns
not less than twenty percent (20%) of the voting securities or other equity or
of which such corporation or limited liability company or any other Subsidiary
of such corporation or limited liability company possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies, whether through ownership of voting shares, management contracts or
otherwise.  “Person” means any individual, corporation, trust, association,
partnership, proprietorship, joint venture or other entity.  The Company has no
subsidiaries.


2.04           Financial Statements.   The Company has audited financial
statements and more recent unaudited financial statements which can be found on
Edgar in the last Form 10 and 10-Q that were filed.


2.05          Filings with Government Agencies.  I-Web is a reporting company
and is current in its annual and quarterly reports with the SEC.  The Company
recently filed a 10-Q with the SEC with unaudited financial statements covering
the period ended June 30, 2010.  I-Web has made all filings with the state of
Delaware that might be required.  Upon the purchase of the Shares by the
Purchasers, those Purchasers will have the full responsibility for filing any
and all documents required by the Securities and Exchange Commission, and/or any
other government agency that may be required.  The Seller will supply the
Purchaser with all information that is currently available for the
Company.  After the Closing, the Purchaser understand that the Seller will have
no responsibility whatsoever for any filings made by the Company in the future,
either with the SEC, FINRA, DTC or the State of Delaware.


2.06           Liabilities.  It is understood and agreed that the purchase of
the Common Stock is predicated on I-Web not having any liabilities at closing,
and the Company will not, as of Closing, have any debt, liability, or obligation
of any nature, whether accrued, absolute, contingent, or otherwise that will not
be paid by the Company or the Seller at Closing.  The Seller is not aware of any
pending, threatened or asserted claims, lawsuits or contingencies involving the
Company or its securities. To the best of knowledge of the Sellers, there is no
dispute of any kind between I-Web and any third party, and no such dispute will
exist at the Closing of this transaction, and at the Closing, I-Web will be free
from any and all liabilities, liens, claims and/or commitments.  The Seller
agrees to indemnify the Purchaser against any past liabilities pertaining to its
conduct of business that should arise within six (6) months of closing.

 
3

--------------------------------------------------------------------------------

 

2.07           Tax Returns.  I-Web has had no business activity and has not
filed either federal income tax returns or state income tax returns, but is
current with the State of Delaware Franchise tax.  As of closing, there shall be
no taxes of any kind due or owing.  The Seller agrees to assist the Purchaser
and the Company with the preparation of the Company’s tax returns by providing
any information reasonably needed by the preparer of the tax returns.


2.08           Ability to Carry Out Obligations.  The Seller has the right,
power, and authority to enter into, and perform their obligations under this
Agreement.  The execution and delivery of this Agreement by the Seller and the
performance by the Seller of his obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaws, or other
agreement or instrument to which I-Web the officers, directors or Sellers are a
party, or by which they may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would cause
I-Web (and/or assigns) to be liable to any party, or (c) an event that would
result in the creation or imposition of any lien, charge, or encumbrance on any
asset of I-Web or upon the Shares.


2.09           Contracts, Leases and Assets.  I-Web is not a party to any
contract, agreement or lease other than its agreement with its stock transfer
agent (unless such contract, agreement or lease has been assigned to another
party or I-Web has been released from its obligations thereunder).  No person
holds a power of attorney from I-Web or the Seller.  At the Closing, I-Web will
have no assets or liabilities.


2.10           Guaranties.  The Company has not guaranteed any dividend,
obligation or indebtedness of any person or legal entity; nor has any person or
legal entity guaranteed any dividend, obligation or indebtedness of the Company.


2.11           Compliance with Laws.  To the best of knowledge of the Seller,
I-Web has complied in all material respects, with, and is not in violation of
any, federal, state, or local statute, law, and/or regulation pertaining.  To
the best of the knowledge of the Sellers, I-Web has complied with all federal
and state securities laws in connection with the offer, sale and distribution of
its securities.  At the time that I-Web sold Shares to the Seller, the Company
was entitled to use the exemptions provided by the Securities Act of 1933 and/or
the exemption provided by Section 1145 of the Bankruptcy Code relative to the
sale of its securities, including, but not limited to, the Shares.  The Shares
being sold herein are being sold in a private transaction between the Seller and
the Purchaser, and the Sellers make no representation as to whether the Shares
are subject to trading restrictions under the Securities Act of 1933, as amended
and rules thereunder.


2.12           Litigation.  To the best of the knowledge of the Sellers, I-Web
is not a party to any suit, action, arbitration, or legal administrative, or
other proceeding, or pending governmental investigation. To the best knowledge
of the Seller, there is no basis for any such action or proceeding and no such
action or proceeding is threatened against I-Web.  I-Web is not a party to or in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality.


2.13           Conduct of Business.  Prior to the Closing, I-Web shall conduct
its business in the normal course, and shall not (without the prior written
approval of Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its
Certificate of Incorporation or Bylaws, (iii) declare dividends, or redeem,
sell, or issue any stock or other securities (iv) incur any liabilities, except
in the normal course of business, (v) acquire or dispose of any assets, enter
into any contract, guarantee obligations of any third party, or (vi) enter into
any other transaction.

 
4

--------------------------------------------------------------------------------

 

2.14           Books and Records.  The Company keeps its books, records and
accounts (including, without limitation, those kept for financial reporting
purposes and for tax purposes) in accordance with good business practice and in
sufficient detail to reflect the transactions and dispositions of their assets,
liabilities and equities.  The minute books of the Company contain records of
their shareholders’ and directors’ meetings and of action taken by such
shareholders and directors.  The meetings of directors and shareholders referred
to in such minute books were duly called and held, and the resolutions appearing
in such minute books were duly adopted.  The signatures appearing on all
documents contained in such minute books are the true signatures of the persons
purporting to have signed the same.  Attached hereto as Exhibit C is a list of
all contracts to which the Company is a party or obligated as of the Closing
Date, and the Company hereby represents and warrants that there are no other
material contracts or agreements in existence as of the Closing Date.


2.15           Closing Documents.   All articles, bylaws, minutes, consents or
other documents pertaining to I-Web to be delivered at the Closing shall be
valid and in accordance with the laws of Delaware.


2.16           Title.   The Seller has good and marketable title to all of the
Shares being sold by him to the Purchaser pursuant to this Agreement.  The
securities will be, at the Closing, free and clear of all liens, security
interests, pledges, charges, claims, encumbrances and restrictions of any kind,
except for restrictions on transfer imposed by federal and state securities
laws.  None of the securities are or will be subject to any voting trust or
agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to such securities.  Except as provided in this
Agreement, the Seller is not a party to any agreement which offers or grants to
any person the right to purchase or acquire any of the securities.  There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the securities by purchasers (and/or assigns)
impair, restrict or delay voting rights with respect to the securities.


2.17           Transfer of Shares.  The Seller will have the responsibility for
sending all certificates representing the Shares, along with the proper Stock
Powers with Bank Signature Guarantees and assignments acceptable to the Escrow
Agent for delivery to the Purchaser, or shall make other arrangements for
delivery acceptable to Purchaser.


The Purchaser will have the responsibility of sending the certificates, along
with stock powers to the Transfer Agent for the Company to have the certificates
changed into their respective names and denominations and the Purchaser shall be
responsible for all costs involved in such changes and in mailing new
certificates to all shareholders.


2.18           Representations.  All representations shall be true as of the
Closing and all such representations shall survive the Closing.

 
5

--------------------------------------------------------------------------------

 

ARTICLE III
CLOSING


3.01           Closing for the Purchase of Common Stock and Warrants.  The
Closing (the “Closing”) of this transaction for the purchase of the Shares  will
occur when all of the documents and consideration described in 3.02 below, have
been delivered, or other arrangements made and agreed to.  Unless the Closing of
this transaction takes place on or before October 29, 2010, then either party
may terminate this Agreement.


If this Agreement is terminated due to the failure of the Seller to provide the
documents specified in Section 3.02 below, then all consideration paid by the
Purchaser shall be returned to the Purchaser.


3.02           Documents and Payments to be Delivered at Closing of the Common
Stock Purchase.  As part of the Closing of the purchase of the Shares , the
following documents, in form reasonably acceptable to counsel to the Parties,
shall be delivered:


(a)          By the Sellers:


(i)            Certificate of Incorporation and all amendments thereto;


(ii)           Bylaws and all amendments thereto;


(iii)          Minutes and Consents of Shareholders;


(iv)          Minutes and Consents of the board of directors;


(v)           List of officers and directors;


(vi)          Evidence of Good Standing with the Secretary of State of Delaware;


(vii)         Current Shareholder list from the Transfer Agent;


 
(viii)
True and correct copies of all of the business records of I-Web, including but
not limited to correspondence files and agreements and contracts;



 
(ix)
Stock certificates along with stock powers with medallion-guarantees acceptable
to the transfer agent, representing the Shares (10,000,000 shares of common
stock of the Company), endorsed in favor of the name or names as designated by
Purchaser or left blank;



 
(x)
Board of directors resolution appointing a new President, Secretary and
Treasurer of the Company as designated by Purchaser, and the acceptance of all
resignations of all officers of I-Web;


 
6

--------------------------------------------------------------------------------

 

 
(xi)
Resignations of all officers of I-Web;



 
(xii)
Board of directors resolution appointing new director(s) of I-Web as designated
by  the Purchaser and the resignation of all its current directors (the
resignation of one of the current directors will not be effective until the
applicable waiting period for a Schedule 14f-1 or Schedule 14-C Information
Statement, filed by the Company, has run;



 
(xiii)
Board of directors resolution approving the signing of this Agreement by the
Company and confirming the representations and warranties of the Company in this
Agreement; and



 
(xiv)
Such other documents of I-Web as may be reasonably required by Purchaser, if
available.



(b)          By Purchasers:


(i)           Wire transfer to the Jody M. Walker Attorney At Law COLTAF Trust
Account the amount of $250,000, representing the total Purchase Price for the
Shares.


WIRE TRANSFER INSTRUCTIONS


First Bank of Colorado
P.O. Box 4667
Englewood, CO 80155
303-274-5000
ABA#107005047


For the account of:


Jody M. Walker
Coltaf Trust Account
7841 South Garfield Way
Centennial, CO 80122
Account #4190517461


3.03           Conditions Precedent.  This Agreement, and the transactions
contemplated hereby, shall be subject to the following conditions precedent:


The obligation of the Purchaser to pay the Purchase Price shall be subject to
the fulfillment (or waiver by the Purchaser), at or prior to the Closing or the
applicable delivery date thereof, of the following conditions, which the Seller
and the Company agree to use their best efforts to cause to be fulfilled:

 
7

--------------------------------------------------------------------------------

 

(a)           Representations, Performance.  If the Closing Date is not the date
hereof, the representations and warranties contained in Article 2 hereof shall
be true at and as of the date hereof and shall be repeated and shall be true at
and as of the Closing Date with the same effect as though made at and as of the
Closing Date, except as affected by the transactions contemplated hereby; the
Seller and the Company shall have duly performed and complied with all
agreements and conditions required by this Agreement to be performed or complied
with by it prior to or on the Closing Date.


(b)           Consents.  Any required consent to the transactions contemplated
by this Agreement shall have been obtained or waived.


(c)           Litigation.  No suit, action, arbitration or other proceeding or
investigation shall be threatened or pending before any court or governmental
agency in which it is sought to restrain or prohibit or to obtain material
damages or other material relief in connection with this Agreement or the
consummation of the transactions contemplated hereby or which is likely to
affect materially the value of the Shares or the Company.


(d)           Proceedings and Documentation.  All corporate and other
proceedings of the Company in connection with the transactions contemplated by
this Agreement, and all documents and instruments incident to such corporate
proceedings, shall be satisfactory in form and substance to the Purchaser and
the Purchaser’s counsel, and the Purchaser and the Purchaser’s counsel shall
have received all such receipts, documents and instruments, or copies thereof,
certified if requested, to which the Purchaser is entitled and as may be
reasonably requested.


(e)           Property Loss.  No portion of I-Web’s assets shall have been
destroyed or damaged or taken by condemnation under circumstances where the loss
thereof will not be substantially reimbursed to the Purchaser through the
proceeds of applicable insurance or condemnation award.


(f)           Consents and Approvals.  All material licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental or
regulatory bodies which are (1) necessary to enable the Purchaser to fully
operate the business of I-Web as contemplated from and after the Closing shall
have been obtained and be in full force and effect, or (2) necessary for the
consummation of the transactions contemplated hereby, shall have been
obtained.  Any notices to or consents of any party to any agreement or
commitment constituting part of the transactions contemplated hereby, or
otherwise required to consummate any such transactions, shall have been
delivered or obtained.
 
ARTICLE IV
INVESTMENT INTENT


4.01           Transfer Restrictions.  The Purchaser (and/or assigns) agrees
that the securities being acquired pursuant to this Agreement may be sold,
pledged, assigned, hypothecated or otherwise transferred, with or without
consideration (“Transfer”) only pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Act”), or pursuant to an
exemption from registration under the Act.

 
8

--------------------------------------------------------------------------------

 

4.02.          Investment Intent.  The Purchaser is acquiring the Shares for
their own account for investment, and not with a view toward distribution
thereof.


4.03.          No Advertisement.   The Purchaser acknowledges that the Shares
have been offered to them in direct communication between them and Seller, and
not through any advertisement of any kind.


4.04.          Knowledge and Experience.   (a) The Purchaser acknowledges that
it hass been encouraged to seek their own legal and financial counsel to assist
them in evaluating this purchase. The Purchaser acknowledges that Seller has
given them and all of their counselors access to all information relating to
I-Web’s business that they or any one of them have requested. The Purchaser
acknowledges that it has sufficient business and financial experience, and
knowledge concerning the affairs and conditions of I-Web so that they can make a
reasoned decision as to this purchase of the Shares and are capable of
evaluating the merits and risks of this purchase.


4.05.          Restrictions on Transferability.   The Purchasers are aware of
the restrictions on transferability of the Shares and further understand the
certificate representing these shares shall bear the following legend.


(a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.


(b) The Purchaser understands that these Shares may only be disposed of pursuant
to either (i) an effective registration statement under the Act, or (ii) an
exemption from the registration requirements of the Act.


(c) I-Web and/or Seller has neither filed such a registration statement with the
SEC or any state authorities nor agreed to do so, nor contemplates doing so in
the future, and in the absence of such a registration statement or exemption,
the Purchaser may have to hold the Shares indefinitely and may be unable to
liquidate them in case of an emergency.

 
9

--------------------------------------------------------------------------------

 

ARTICLE V
COVENANTS, INDEMNIFICATION


5.01           To induce the Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, and without limiting any
covenant, agreement, representation or warranty made, the Seller and the Company
covenant and agree as follows:


(a)           Notices and Approvals.  The Company and the Seller agree: (a) to
give all notices to third parties which may be necessary or deemed desirable by
the Purchaser in connection with this Agreement and the consummation of the
transactions contemplated hereby; (b) to use their best efforts to obtain all
federal and state governmental regulatory agency approvals, consents, permit,
authorizations, and orders necessary or deemed desirable by the Purchaser in
connection with this Agreement and the consummation of the transactions
contemplated hereby; and (c) to use their best efforts to obtain all consents
and authorizations of any other third parties necessary or deemed desirable by
the Purchaser in connection with this Agreement and the consummation of the
transactions contemplated hereby.


(b)           Information for the Purchaser’s Statements and Applications.  The
Seller and the Company and their employees, accountants and attorneys shall
cooperate fully with the Purchaser in the preparation of any statements or
applications made by the Purchaser or the Company to any federal or state
governmental regulatory agency in connection with this Agreement and the
transactions contemplated hereby and to furnish the Purchaser with all
information concerning the Company and the Seller necessary or deemed desirable
by the Purchaser for inclusion in such statements and applications, including,
without limitation, all requisite financial statements and schedules.


(c)           Access to Information.  The Purchaser, together with his
appropriate attorneys, agents and representatives, shall be permitted to make
the full and complete investigation of the Seller and the Company and have full
access to all of the books and records of the other during reasonable business
hours.  Notwithstanding the foregoing, such parties shall treat all such
information as confidential and shall not disclose such information without the
prior consent of the other.


ARTICLE VI
REMEDIES


6.01           Arbitration.   Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in Texas in accordance with the Rules
of the U.S. Arbitration Association then existing, and judgment on the
arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.


6.02           Termination.  In addition to any other remedies, the Purchaser
may terminate this Agreement, if at the Closing, the Seller has failed to comply
with all material terms of this Agreement have failed to supply any documents
required by this Agreement unless they do not exist, or have failed to disclose
any material facts which could have a substantial effect on any part of this
transaction.

 
10

--------------------------------------------------------------------------------

 

6.03           Indemnification.  From and after the Closing, the Parties,
jointly and severally, agree to indemnify the other against all actual losses,
damages and expenses caused by (i) any material breach of this Agreement by them
or any material misrepresentation contained herein, or (ii) any misstatement of
a material fact or omission to state a material fact required to be stated
herein or necessary to make the statements herein not misleading.


6.04           Indemnification Non-Exclusive.  The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.


ARTICLE VII
MISCELLANEOUS


7.01           Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


7.02           No Oral Change.  This Agreement and any provision hereof, may not
be waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by both Parties.


7.03           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any Party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any Party of one breach by another Party shall be construed as a waiver with
respect to any other or subsequent breach.


7.04           Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.


7.05           Entire Agreement.  This Agreement, including any and all
attachments hereto, if any, and the Escrow Agreement contain the entire
agreement and understanding between the Parties, and supersede all prior
agreements and understandings.


7.06           Significant Changes   The Seller understands that significant
changes may be made in the capitalization and/or stock ownership of I-Web, which
changes could involve a forward or reverse stock split and/or the issuance of
additional shares, thus possibly having a dramatic negative effect on the
percentage of ownership and/or number of shares owned by present shareholders of
I-Web.

 
11

--------------------------------------------------------------------------------

 

7.07           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.


7.08           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the second day if faxed or sent by overnight
mail, and properly addressed or faxed as follows:


If to the Seller:
 
Kenneth S. Barton
   
   
   
Phone:
   
Fax:
   
E-mail: 
   
 
If to the Company:
 
I-Web Media, Inc.
   
   
   
Attn.
Kenneth S. Barton
Phone:
   
Fax:
   
E-mail: 
   



If to the Purchaser:


Rockland Group, LLC
706 Hillcrest Dr.
Richmond, TX 77469
Attn.        Harry Pond
Phone:
Fax:
Email: rockhpond@gmail.com


7.09           Binding Effect.     This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.

 
12

--------------------------------------------------------------------------------

 

7.10           Effect of Closing.   All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement.


7.11           Mutual Cooperation.    The parties hereto shall cooperate with
each other to achieve the purpose of this Agreement, and shall execute such
other and further documents and take such other and further actions as may be
necessary or convenient to effect the transaction described herein.


7.12           Expenses.  Except as otherwise specifically provided for herein,
whether or not the transactions contemplated hereby are consummated, each of the
Parties hereto shall bear the cost of all fees and expenses relating to or
arising from its compliance with the various provisions of this Agreement and
such Party’s covenants to be performed hereunder, and except as otherwise
specifically provided for herein, each of the Parties hereto agrees to pay all
of its own expenses (including, without limitation, attorneys and accountants’
fees and printing expenses) incurred in connection with this Agreement, the
transactions contemplated hereby, the negotiations leading to the same and the
preparations made for carrying the same into effect, and all such fees and
expenses of the Parties hereto shall be paid prior to Closing.


7.13           Finders’ and Related Fees.  Each of the Parties hereto is
responsible for, and shall indemnify the other against, any claim by any third
party to a fee, commission, bonus or other remuneration arising by reason of any
services alleged to have been rendered to or at the instance of said Party to
this Agreement with respect to this Agreement or to any of the transactions
contemplated hereby.


7.14           Governing Law.  This Agreement has been negotiated and executed
in the State of Texas and shall be construed and enforced in accordance with the
laws of such state.


7.15           Forum.  Each of the Parties hereto agrees that any action or suit
which may be brought by any Party hereto against any other Party hereto in
connection with this Agreement or the transactions contemplated hereby may be
brought only in a federal or state court in Dallas County, Texas.

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first above written.


“Seller”
 
“Purchaser”
     
Kenneth S. Barton
 
Rockland Group, LLC
an individual
 
a Texas limited liability company
     
 /s/ Kenneth S. Barton
 
 /s/ Harry Pond
By:           Kenneth S. Barton
 
By:           Harry Pond
   
Its:           Manager
     
“Company”
         
I-Web Media, Inc.,
   
a Delaware corporation
         
 /s/  Kenneth S. Barton
   
By:           Kenneth S. Barton
   
Its:           Chief Executive Officer
   


 
14

--------------------------------------------------------------------------------

 

Exhibit A


Escrow Agreement

 
15

--------------------------------------------------------------------------------

 

Exhibit B


Masters Legal Opinion

 
16

--------------------------------------------------------------------------------

 

Exhibit C


Material Contracts

 
17

--------------------------------------------------------------------------------

 